DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/13/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Particularly, a concise explanation of relevance has not been provided for Non-Patent Literature Document cite no. 1 (Third Office Action issued in application No. CN 201880030356.6) or cite no. 2 (Third Office Action issued in application No. JP 2019-563469). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-12, 16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the following new matter “the slurry does not comprise a blowing agent or water when forming the metal foam precursor” as nowhere in the original disclosure is the exclusion of a blowing agent or water from the slurry limited to only “when forming the metal foam precursor.” The instant specification provides only that “the process of the present application may be performed using a slurry comprising no blowing agent among” [29] and “according to one example of the present application, the slurry may not contain the solvent…such a solvent may be exemplified by water” [27]. There is no disclosure towards excluding the components of a blowing agent or water at a particular time or step in the instant method. 
	Claims 2-6, 11-12, 16, and 18-21 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 11-12, 16, and 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of “the slurry does not comprise a blowing agent or water when forming the metal foam precursor” renders the claim indefinite as it is unclear whether the exclusion of a blowing agent or water is limited to only “when forming the metal foam precursor” such that after the metal foam precursor is considered to be “formed” by the slurry according to the positive slurry limitations recited in the claim, either of a blowing agent or water may be used with the formed metal foam precursor prior to and during the step of sintering the metal foam precursor to form the metal foam, or if the exclusion of a blowing agent or water applies throughout the entirety of the instant method. 
Additionally, in claim 1, the language of “the slurry does not comprise a blowing agent or water” renders the claim indefinite as it is unclear if the limitation intended is the exclusion of both a blowing agent and water from the slurry or if they are intended to be excluded in the alternative, such that scope of the claim includes a slurry not including a blowing agent, a slurry not including water, or a slurry not including both of a blowing agent and water. For examination purposes, the claim will be interpreted as the slurry does not comprise at least one of a blowing agent and water. 
Claims 2-6, 11-12, 16, and 18-21 are rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino"). The English language translation of Hoshino provided with the action dated 02/02/2022 is being relied upon. 
Regarding claims 1-2 and 6, Hoshino teaches a method of producing a porous body using a foamable slurry, including slurry preparation and sintering steps, wherein the slurry includes a sinterable metal powder, a plasticizer (regarded as a dispersant), and a binder (Pg. 3). 
Hoshino teaches that the slurry can contain 5-80 wt% of the metal powder, 0.5-20 wt% of the binder, and 0.1-15 wt% of the plasticizer (Pg. 3-4), which provide, when converted, 0.625-400 parts by weight of the binder relative to 100 parts by weight of the metal powder, and 0.5-3000 parts by weight of the plasticizer relative to 100 parts by weight of the binder. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Hoshino teaches that the plasticizer may be a polyhydric alcohol or ethylene glycol (dihydric alcohol, see instant specification [22]) (Hoshino Pg. 3). 
Hoshino further teaches that a step of vigorously mixing in gas when preparing the foamable slurry can be used instead of using a foaming agent (regarded as a blowing agent) (Pg. 4), such that it would have been obvious to one of ordinary skill in the art to prepare the slurry in the method of Hoshino without foaming agents. 
Regarding claim 3, Hoshino teaches that copper powder can be used as the metal powder (Pg. 3). 
Regarding claim 4, Hoshino teaches the metal powder having an average particle diameter from 0.5-100 µm (Pg. 3). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 5, Hoshino teaches methylcellulose and polyvinyl alcohol as suitable binder materials (Pg. 3-4). 
Regarding claims 11 and 16, Hoshino teaches a multi-layer molding step wherein a first foamable slurry is formed into a first stage compact and second foamable slurry is extruded and stacked onto the first stage compact, forming a second stage compact (Pg. 5). Hoshino further teaches examples wherein the stacked layers contain copper metal (Pg. 8), rendering obvious a metal foam comprising copper powder being formed on a metal base material comprising copper as claimed. 
Regarding claims 12 and 19, Hoshino teaches sintering in a temperature range of about 800-1400 ºC for 20-120 minutes (Pg. 7). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino") as applied to claim 1 above, and further in view of Wada et al. (JP2009102701A, hereinafter referred to as "Wada"). The English language translation of Hoshino provided with the action dated 02/02/2022 and the translation of Wada provided with the action dated 04/13/2021 are being relied upon. 
Regarding claim 18, Hoshino does not reach performing sintering by induction heating as claimed. 
Wada teaches a method of manufacturing a porous sintered body (Abstract), and further teaches a step of sintering by induction heating in which high sintering temperatures can be reached in a short time [0013]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sintering step in the method of Hoshino to include induction heating as taught by Wada in order to improve process efficiency by reaching high sintering temperatures in a shorter amount of time. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino") as applied to claim 1 above, and further in view of Haneji et al. (US 2009/0232692, hereinafter referred to as "Haneji"). The English language translation of Hoshino provided with the action dated 02/02/2022 is being relied upon. 
Regarding claim 20, Hoshino teaches sintering in a reducing gas atmosphere including hydrogen (Pg. 7), but does not teach a sintering atmosphere including both hydrogen and argon. 
Haneji teaches a process for producing a porous metal body wherein a metal component is susceptible to oxidation (Abstract), and further teaches sintering in a mixed atmosphere containing hydrogen and argon in order to reduce oxidation during sintering [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogen containing sintering atmosphere in the method of Hoshino to further include argon as suggested by Haneji in order to effectively reduce oxidation of the metal powders during sintering.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JPH10251711A, hereinafter referred to as "Hoshino") as applied to claim 1 above, and further in view of Yang et al. (US 2012/0107166, hereinafter referred to as "Yang"). The English language translation of Hoshino provided with the action dated 02/02/2022 is being relied upon. 
Regarding claim 21, Hoshino teaches forming a porous body (Pg. 3), and Fig. 4(a) in Hoshino depicts a structure of the formed porous body having substantial porosity (Pg. 5). Hoshino further teaches the porous body for use as an electrode substrate in battery applications. However, Hoshino is silent on a numerical porosity range of 60% or more as claimed. 
Yang teaches a method of for producing highly porous sintered aluminum with an overall porosity in the range of 70-99% by mixing aluminum powder with a sintering aid, binder, and plasticizer including polyhydric alcohols to form a slurry, followed by sintering the mixed slurry [0022-0027, 0037]. Yang further teaches that the high porosity may be achieved through foaming by injecting gas and stirring the slurry in the absence of a foaming agent [0011], and that at high porosity levels, when the porous structure is used as a current collector for a positive electrode of a battery, high output and high energy density can be achieved [0008-0009]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoshino and adapt a porosity in the porous body to be in the range 77-99% as taught by Yang in order to achieve high output and high energy density in electrode substrate applications of the porous body. As Hoshino and Yang teach identical slurry components and slurry foaming methods, one of ordinary skill in the art would have a reasonable expectation of success in achieving the modified porosity. 

Response to Arguments
Applicant's arguments filed 04/29/2022  with regards to the prior art reference Hoshino (JPH10251711A) have been fully considered but they are not persuasive.
Applicant argues that claim 1 is patentable over Hoshino because Hoshino describes that the slurries include water, and the amended claim recites “the slurry does not comprise a blowing agent or water when forming the metal foam precursor.” Applicant concludes that Hoshino does not describe or suggest the amended limitation as the metal foam precursor in Hoshino is formed by a slurry that comprises water. The Examiner notes that, as described in the rejection of claim 1 under 35 U.S.C. 112(b) above, Applicant’s amendment is unclear as to whether the scope of the claim excludes both a blowing agent and water simultaneously from the slurry composition, or if the claim limitation is met by a slurry not including either of a blowing agent or water. As Hoshino sufficiently renders obvious slurries not including blowing agents, Hoshino is still seen to render obvious the method of claim 1. 
Applicant continues that the slurry component percentages in Hoshino are generally based on the use of a foaming/blowing agent and a surfactant as a blowing agent was used in all of the exemplary compositions, as such, if the foaming/blowing agent is omitted in Hoshino’s slurries, it is not clear whether the stated concentrations of the components such as the plasticizer/dispersant would be suitable. The Examiner notes that the broad ranges of raw material powder, binder, and plasticizer components in Hoshino (Pg. 3-4) are sufficient to cover the entire slurry composition without the inclusion of the foaming agent/surfactant. Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). It is further obvious to one of ordinary skill in the art that as Hoshino includes a balance of water in the slurry composition (Pg. 3), in the absence of the particularly low amount of 0.5% of a blowing agent (Pg. 4), the slurry composition could be suitably supplemented by the balance of water. There is no disclosure in Hoshino towards the recited slurry component ranges being rendered unsuitable in the absence of the blowing agent. 
	With regards to new claim 21, Applicant submits that Hoshino does not provide any information regarding the porosity of its foams, and there is nothing in Hoshino that would have led one of ordinary skill in the art to expect that its processes result in metal foams having a porosity of 60% or more, particularly if foaming occurs by mixing air or other gases in lieu of a blowing agent. The Examiner notes that Hoshino is not relied upon alone for teaching the limitations of claim 21. As applied in the rejection of claim 21 under 35 U.S.C. 103 above, Yang (US 2012/0107166) teaches a substantially identical slurry composition and foaming method to Hoshino involving gas injection and stirring to achieve a porosity of 70-99%, and the combination of Hoshino and Yang is sufficient to render obvious the instant claim 21. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736